Citation Nr: 1635057	
Decision Date: 09/08/16    Archive Date: 09/20/16

DOCKET NO.  11-31 514	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, including schizophrenia and posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Karl Kazmierczak, Attorney at Law


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David Nelson, Counsel


INTRODUCTION

The Veteran had active service from September 1988 to December 1988 with periods of service with the Army National Guard, including a period of active duty training from July 13-27, 1996.

This case comes before the Board of Veterans' Appeals (BVA or Board) from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.

In May 2016 the Veteran testified at a Board hearing at the VA Central Office in Washington, D.C., before the undersigned.  A transcript of that hearing is of record.

As noted at the May 2016 Board hearing, the issue on appeal includes entitlement to service connection for any psychiatric disability, however diagnosed.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A June 2003 RO decision denied the Veteran's claim of service connection for schizophrenia.  Generally, new and material evidence would be required to reopen this claim.  38 U.S.C.A. § 5108.  Under the provisions of 38 C.F.R. § 3.156(c), however, when VA receives relevant service department records that existed at the time of a prior final decision, VA will reconsider the prior decision without the need for new and material evidence.  Evidence added to the record since the June 2003 RO decision includes some of the Veteran's pertinent service treatment and service personnel records.  As these records were not of record at the time of the prior denial, and as the service treatment and service personnel records are relevant to the matter before the Board, VA must therefore reconsider this issue, and the Board has recharacterized the issue as styled on the title page.

At the May 2016 Central Office Board hearing and in various statements at VA examinations the Veteran has indicated that he is in receipt of disability benefits from the Social Security Administration (SSA) that are based on psychiatric disability.  The Veteran's SSA records are not of record, and, as VA has a duty to obtain relevant SSA records, remand is necessary to obtain the SSA records.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the SSA records pertinent to the Veteran's claim for disability benefits, including a copy of any decision and copies of the medical records relied upon concerning that claim.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.

2.  Thereafter, readjudicate the issue.  If the benefit sought on appeal remain denied, the Veteran and representative should be afforded the appropriate period to respond, and the case should thereafter be returned to the Board, as appropriate.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




